Citation Nr: 0640016
Decision Date: 12/28/06	Archive Date: 01/31/07

DOCKET NO. 05-00 267                        DATE DEC 28 2006



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to accrued benefits for unreimbursed medical expenses, from January 1, 2001 to November 30, 2001.

WITNESS AT HEARING ON APPEAL

Appellant, R. C., and R. M.

ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to August 1946. He died in December 2001. The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a September 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim for accrued benefits based on unreimbursed medical expenses the veteran had paid during calendar year 2001, prior to his death. The denial was based on evidence showing payment of the medical expenses in question was not on file at the time of his death.

In connection with his appeal, the appellant testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in February 2006. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. .

REMAND

At the hearing, the appellant testified that she was seeking unreimbursed medical expenses the veteran was entitled to prior to his death, from January 1, 2001 to November 30,2001. Transcript at 9 (February 2006).

Certain medical expenses may be allowed prospectively, where reasonably predictable. See M21- 1, Part IV, Authorization Procedures, Chapter 16, Income and Net Worth, Subchapter VI, Improved Pension- Medical Expenses, 16.30 d "Criteria for Allowing Medical Expenses Prospectively" (recurring nursing home fees predictable); VAOPGCPREC 12-94 ("recurring, predictable, and reasonably

- 2 



estimable" medical expenses include cases where veteran has ongoing medical condition, and amounts claimed after death could be estimated with a reasonable degree of certainty); and VAOPGCPREC 6-93 (while eligibility verification reports (EVRs) submitted after death not considered "evidence on file at death date," such EVRs can be used to verify grant based on "logical inferences" from claims file as to recurring expenses).

The AOJ has not considered the applicability of either VAOPGCPREC 12-94 or 693 to this case. The Board notes the record reflects the veteran regularly submitted reports of unreimbursed medical expenses for the preceding years since he was
awarded nonservice-connected pension benefits in a September 1995 rating decision. It appears that for the years from 1995 to 1999, the veteran claimed annual unreimbursed medical expenses ranging between $1,894 and $4,194 which were allowed by the RO. The expenses allowed for the year 2000 were $4,367. As noted in VAOPCGPREC 12-94:

Where a veteran had in the past supplied evidence of unreimbursed medical expenses which, due to the static or ongoing nature of the veteran's medical condition, could be expected to be incurred in like manner in succeeding years in amounts which, based on past experience, were capable of estimation with a reasonable degree of accuracy, such evidence may form the basis for a determination that evidence in the file at the date of the veteran's death permitted prospective estimation of medical expenses.

In addition, VAOPGCPREC 6-93 noted that it is legally permissible to establish entitlement to accrued benefits claims based on logical inferences from information contained in EVRs submitted prior to the beneficiary's death which are confirmed by information submitted after the death of the beneficiary.

- 3 



For the reasons stated above, this case is REMANDED for the following:

The AOJ should readjudicate the issue on appeal to include consideration of V AOPGCPEC 6-93 and 1294, and whether a "prospective estimation" of the veteran's unreimbursed medical expenses for the year 2001 should be implemented.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

-4



